DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 12 November 2020.
2.  Claims 2-16 are pending in the application.
3.  Claims 2-16 have been rejected.
4.  Claim 1 has been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 09 September 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,735,497 B2 (hereinafter the ‘497 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘497 patent in that the claims of the ‘497 patent contain all of the limitation of the instant application.  Claims 2-16 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘497 patent, and as such, is unpatentable for obvious-type double patenting.
The ‘497 patent teaches: 
in response to receiving an account operating request of an account sent by a user device, obtaining a personal question from a personal questions database and sending the personal question to the user device [column 11, lines 52-57]; 
receiving, from the user device, a verification response to the personal question [column 12, lines 14-15]; 
determining whether a current user is a user associated with the account based at least in part on the verification response and a corresponding standard response in the personal questions database, wherein the personal question obtained from the personal questions database and the corresponding standard response were generated based at least in part on account operating information of the user associated with the account [column 12, lines 16-23]; 
obtaining the account operating information [column 12, lines 24-26]; and 
upon failing to locate, in the personal questions database, any personal question matching the obtained account operating information, generating a new personal question and a corresponding standard response based on the obtained account operating information [column 12, lines 30-41].  
Allowable Subject Matter
7.  Claims 2-16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Castro et al US 2014/0137219 A1 (hereinafter Castro).  Castro is directed to user authentication in which at least one of a social network and business network of each user in a plurality of users is accessed.  Challenge questions requiring a user response are generated based on monitoring the user history data of the users.  The user response to a generated challenge questions is evaluated [abstract].  However, with respect to independent claims 2, 11 and 16 the prior art does not disclose, teach or fairly suggest the limitations of “obtaining the account operating information” and “upon failing to locate, in the personal questions database, any personal question matching the obtained account operating information, generating a new personal question and a corresponding standard response based on the obtained account operating information”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Staddon et al U.S. Patent No. 9,037,864 B1 directed to generating a user authentication challenges based at least in part on an account owner’s social network activity information [abstract].
B.  Dotan et al U.S. Patent No. 8,850,537 B1 directed to producing a set of KBA questions using values of attributes associated with correctly answered questions [abstract].
C.  Carter et al US 2014/0007247 A1 directed to secure security questions by checking posts directed at a social network [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492